—Appeal from a judgment of the Court of Claims which awarded the claimant $45,480 with interest for the partial appropriation of its property in Orange County. The State contends that the trial court incorrectly found that the subject property, a shopping center, had a shorter economic life and that managerial expenses increased because of a taking of a portion of the parking area in front of the stores. The issues are entirely related to the weight of the evidence and credibility of the witnesses. There is evidence in the record to support the findings of the trial court. Judgment affirmed, without costs. Staley, Jr., J. P., Greenblott, Sweeney, Simons and Kane, JJ., concur.